Citation Nr: 1545535	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-00 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to increases in the "staged" ratings (of 30 percent prior to March 18, 2010, 50 percent from March 18, 2010 through March 14, 2012, and 70 percent from March 15, 2012) assigned for posttraumatic stress disorder (PTSD).

2.  Entitlement to increases in the "staged" ratings (of 30 percent prior to March 4, 2011, and 60 percent from March 4, 2011 through April 22, 2014 and from August 1, 2014) assigned for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to June 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2010 rating decisions of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  Subsequent rating decisions granted increases for both disabilities, and all "stages" of the ratings remain on appeal [except for CAD for the period from April 23, 2014 through July 31, 2014, when a temporary total (100 percent) convalescence rating was assigned].  AB v. Brown, 6 Vet. App. 35 (1993).  In July 2014, the case was remanded [by a Veterans Law Judge (VLJ) other than the undersigned] for additional development.  The case has now been assigned to the undersigned VLJ.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Board's July 2014 remand instructed the AOJ to secure for the record all treatment records pertaining to the Veteran from Grand Strand Regional Medical Center (RMC), a private VA contract facility that provided care to the Veteran.  The VA treatment reports in the record reflect that the Veteran was hospitalized at Grand Strand RMC from April 2011 to July 2011, with additional hospitalization and treatment at that facility from April 2014 to August 2014.  At present, the only reports from Grand Strand RMC associated with the record consist of a one-page discharge note documenting four cardiac rehabilitation sessions at that facility (one each in March 2011, April 2011, May 2011, and June 2011), as well as reports documenting a quadruple coronary artery bypass graft and associated testing at that facility (in April 2014).

The United States Court of Appeals for Veterans Claims (Court) has held that the Board errs as a matter of law when it fails to ensure compliance with the instructions of its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his PTSD and CAD, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified, to specifically include all records pertaining to the Veteran's hospitalization at Grand Strand RMC from April 2011 to July 2011 and his additional hospitalization and treatment at Grand Strand RMC from April 2014 to August 2014.  If any records requested are unavailable, the reason must be explained for the record.

2.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate the claims on appeal.  If a benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

